J-A06013-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JOHN R. BLACKBURN III                          IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellant

                       v.

KING INVESTMENT GROUP, LLC

                                                   No. 2409 EDA 2016


               Appeal from the Judgment Entered June 28, 2016
               In the Court of Common Pleas of Chester County
                  Civil Division at No(s): No. 2015-01295-CT


BEFORE: PANELLA, J., SHOGAN, J., and RANSOM, J.

MEMORANDUM BY PANELLA, J.                            FILED JULY 06, 2017

       Appellant, John R. Blackburn III,1 appeals from the judgment2 entered

following a June 28, 2016 order, which modified the amount of a judgment

____________________________________________


1
  The caption in the notice of appeal listed John R. Blackburn III and
Donanne M. Blackburn as Appellants and King Investment Group, LLC, Peter
Papadopoulos, Hristos Papadopoulos, and Anita Papadopoulos as Appellees.
See Notice of Appeal, 7/27/16. However, only John R. Blackburn III and
King Investment Group, LLC appear to be parties to the instant appeal. See
Appellant’s Brief; Appellee’s Brief; Order, 6/28/16. We have corrected the
caption accordingly.
2
  Appellant purports to appeal from the order entered June 28, 2016, which
partially granted Appellant’s post-trial motion by modifying the verdict in
favor of Appellee, King Investment Group, LLC, from $147,735 to $132,935,
while denying the rest of the relief requested in his post-trial motion. See
Notice of Appeal, 7/27/16. “Orders denying post-trial motions, however, are
not appealable. Rather, it is the subsequent judgment that is the appealable
order when a trial has occurred.” Harvey v. Rouse Chamberlin, Ltd., 901
A.2d 523, 524 n.1 (Pa. Super. 2006) (citation omitted). Here, the June 28,
(Footnote Continued Next Page)
J-A06013-17



in favor of Appellee, King Investment Group, LLC, from $147,735 to

$132,935. Appellant contends that the trial court erred in its interpretation

of the contract, improperly precluded expert testimony, and erred in its

calculation of damages recoverable by Appellee. We affirm.

      The factual basis of this litigation is largely undisputed. On February

18, 2011, Appellant entered into a written agreement (the “Agreement”) to

convey property located at 19-19½ King Street, Malvern, Chester County, to

Appellee for $625,000.3 The property consisted of two commercial buildings,

one of which contained a pizza shop owned by the members of Appellee.

Following execution of the Agreement, but prior to settlement, the parties
                       _______________________
(Footnote Continued)

2016 order directed that the judgment for $132,935 be entered on the
docket. See Docket Entry #27, 6/28/16.

  “[W]here a trial court denied a party’s post-trial motions and unequivocally
enters judgment in the same order, that order is immediately appealable
and an appeal should be filed within thirty days of its entry on the trial court
docket.” Taxin v. Shoemaker, 799 A.2d 859, 860 (Pa. Super. 2002)
(footnote omitted). Thus, this appeal correctly lies from the entry of
judgment, entered by the order, rather than the order itself. However,
despite his error, this Court will address the appeal because judgment has
been entered on the verdict. See Mount Olivet Tabernacle Church v.
Edwin L. Wiegand Division, 781 A.2d 1263, 1266 n.3 (Pa. Super. 2001).
We have corrected the caption accordingly.
3
  As part of the Agreement, Appellant granted Appellee a $125,000 purchase
money loan pursuant to the terms of a judgment note. In December 2015,
Appellant commenced a separate action, successfully confessing a judgment
of $145,347.12, later modified to $143,347.12, against Appellee for
defaulting on the note. See Trial Court Order, 3/28/16, at docket no. 2015-
11212-JD. Appellee appealed this judgment. However, a panel quashed the
appeal as untimely. See Blackburn v. King Investment Grp., LLC, ___
A.3d ___, 2017 WL 1246700 (Pa. Super., filed April 5, 2017).



                                            -2-
J-A06013-17



completed several written addendums to the Agreement. In relevant parts,

the addendums provided that Appellant would: (1) continue to occupy the

rear commercial premises for $1,000 a month, payable to Appellee, until

December 31, 2011; (2) install two American Disabilities Act compliant

bathrooms; (3) install new heating and air conditioning units on the first and

second floor of the property; (4) replace the plumbing in the addition to the

main building; and (5) replace a broken hot water heater. See Addendum,

2/18/11, at ¶ 43; Third Addendum, 5/9/11, at ¶ 52(A)-(E); Fourth

Addendum, 5/19/11, at ¶ 55(A). All of these renovations were to be

undertaken at Appellant’s sole cost and expense, and with the exception of

the ninety-day period for replacing the hot water heater, were to be

completed within two years of the settlement date. See id. In May 2011, the

parties settled and Appellant conveyed the property to Appellee.

      Subsequently, Appellant breached his obligation to pay rent and

complete the agreed to renovations. Thus, in February 2015, Appellee filed a

complaint against Appellant and his wife, Donanne M. Blackburn, asserting

(1) breach of contract of the written agreement of sale; (2) breach of

contract for unpaid rent; (3) fraud; (4) negligent misrepresentation; (5)

violations   of   Pennsylvania’s   Uniform   Trade   Practices   and   Consumer

Protection Law, 73 P.S. § 201-1 et seq., and (6) unjust enrichment. Upon

Appellant’s preliminary objections filing, the trial court dismissed counts (3)




                                      -3-
J-A06013-17


through (6) against all parties, and counts (1) and (2) against Appellant’s

wife.

        On March 17, 2016, the trial court held a non-jury trial on the

remaining breach of contract claims against Appellant. Appellee presented a

fact witness, Jerry O’Connor, to testify in relation to a construction proposal

he completed for the property in 2013. O’Connor, a general contractor,

testified that he estimated the value of the renovations based upon

blueprints submitted to him by Appellee. The proposal included estimates for

the complete demolition of two existing bathrooms, the construction of two

new bathrooms, the installation of an acoustic ceiling grid, two Bryant gas

furnaces and condensers, plumbing, ductwork registers and grills, and seven

day programmable thermostats. O’Connor’s proposal did not differentiate

between the costs of completing each line item, but generally concluded that

the total cost of completion to be $114,935. O’Connor testified this rate

would increase $6,500 in labor costs if the work were performed as of the

date of trial.

        Appellee also submitted into evidence invoices from Airtek Heating and

Air Conditioning, Inc., relating to the installation of heating pumps. The

invoices indicated that it would cost $7,500 for installation of two-ton

Goodman GMC Heat pumps with two-ton air handler units and $850 for the

installation of a new Bradford water heater.




                                     -4-
J-A06013-17


       Appellant testified on his own behalf. Appellant admitted he failed to

pay rent pursuant the addendum to the Agreement. And he agreed with

Appellee that he owed $18,000 as a result. Further, Appellant admitted that

he breached the Agreement by failing to complete any of the contracted

renovations to the property. However, Appellant contested the scope and

cost of the work O’Connor’s proposal included.

       To contest O’Connor’s proposal, Appellant presented his own proposal

estimating the costs of labor and materials for the renovations. Appellant’s

proposal estimated that it would cost $3,200 to renovate the bathrooms,

$14,900 to replace the heating and cooling system, $7,840 to replace the

heating and cooling system on the second floor, and $570 to replace the hot

water heater. Appellant offered no evidence as to the cost to replace the

plumbing in the attached addition. Appellant also intended to present the

testimony of Stephen Tait, a general contractor, to opine as to the

renovations Appellant was obligated to complete under the Agreement.

Ultimately, the trial court precluded Tait’s opinion testimony, following

Appellee’s objection to Appellant’s failure to disclose Tait’s expert status

prior to trial.

       Following the conclusion of testimony, the trial court entered a verdict

in favor of Appellee and against Appellant for $139,435—$121,435 for failure

to make the repairs mandated under the Agreement, and $18,000 for unpaid

rent pursuant to the Agreement. In support of its verdict, the trial court


                                     -5-
J-A06013-17


determined that the Agreement was clear and unambiguous, and thus,

reasoned that Appellant’s admitted failure to make the repairs in the

Agreement required him to pay the credible damages as set forth by

O’Connor.

      Appellee filed a motion to include pre-judgment interest in the verdict.

Appellant did not respond. The trial court corrected the verdict to $147,785.

Subsequently, Appellant filed a post-trial motion disputing: (1) the trial

court’s   grant   of   Appellee’s   post-trial   motion;   (2)   the   trial   court’s

interpretation of the Agreement; (3) acceptance of Appellee’s witness’s

estimate of total damages; and (4) the trial court’s exclusion of the expert

testimony of Tait. The trial court granted Appellant’s motion in part by

modifying the verdict from $147,785 to $132,935. However, the trial court

denied Appellant’s claims that it erred by accepting Appellee’s damage

estimate or by excluding Tait’s expert testimony. This appeal follows.

      We apply the following standard of review to a nonjury trial verdict:

             Our appellate role in cases arising from nonjury trial
      verdicts is to determine whether the findings of the trial court
      are supported by competent evidence and whether the trial court
      committed error in any application of the law. The findings of
      fact of the trial judge must be given the same weight and effect
      on appeal as the verdict of the jury. We consider the evidence in
      a light most favorable to the verdict winner. We will reverse the
      trial court only if its findings of fact are not supported by
      competent evidence in the record or if its findings are premised
      on an error of law. However, [where] the issue … concerns a
      question of law, our scope of review is plenary.

           The trial court’s conclusions of law on appeal originating
      from a non-jury trial are not binding on an appellate court

                                        -6-
J-A06013-17


      because it is the appellate court’s duty to determine if the trial
      court correctly applied the law to the facts of the case.

Allegheny Energy Supply Co., LLC v. Wolf Run Min. Co., 53 A.3d 53,

60-61 (Pa. Super. 2012) (citation and quotation marks omitted; brackets

and ellipses in original). Furthermore, the trial court, as the finder of fact, is

free to believe “all, part[,] or none of the evidence presented.” Ruthrauff,

Inc. v. Ravin, Inc., 914 A.2d 880, 888 (Pa. Super. 2006) (citation

omitted). “Issues of credibility and conflicts in evidence are for the trial court

to resolve; this Court is not permitted to reexamine the weight and

credibility determinations or substitute our judgment for that of the

factfinder.” Id. (citation and internal quotation marks omitted).

      In his first issue, Appellant contends that the trial court erred by

determining that the damages caused by his breach of the Agreement

amounted to $139,435. See Appellant’s Brief, at 4. His claim is two-fold.

The   first   aspect   of   Appellant’s   argument   concerns   the   trial   court’s

interpretation of the parties’ Agreement. See id., at 10-26. The second

challenges the trial court’s calculation of damages based upon its allegedly

incorrect interpretation of the contract term and scope of renovations. See

id.

      First, Appellant contends that the trial court incorrectly interpreted

paragraph 52 of the third addendum to the Agreement. See Appellant’s

Brief, at 10. Contract interpretation is a question of law; therefore, this

Court is not bound by the trial court’s interpretation. See Kraisinger v.

                                          -7-
J-A06013-17


Kraisinger, 928 A.2d 333, 339 (Pa. Super. 2007). “In construing a contract,

the intention of the parties is paramount and the court will adopt an

interpretation which under all circumstances ascribes the most reasonable,

probable, and natural conduct of the parties, bearing in mind the objects

manifestly to be accomplished.” Charles D. Stein Revocable Trust v.

General Felt Industries, Inc., 749 A.2d 978, 980 (Pa. Super. 2000).

            In determining the intent of the parties to a written
      agreement, the court looks to what they have clearly expressed,
      for the law does not assume that the language of the contract
      was chosen carelessly.

            When interpreting agreements containing clear and
      unambiguous terms, we need only examine the writing itself to
      give effect to the parties’ intent. The language of a contract is
      unambiguous if we can determine its meaning without any guide
      other than a knowledge of the simple facts on which, from the
      nature of the language in general, its meaning depends. When
      terms in a contract are not defined, we must construe the words
      in accordance with their natural, plain, and ordinary meaning. As
      the parties have the right to make their own contract, we will not
      modify the plain meaning of the words under the guise of
      interpretation or give the language a construction in conflict with
      the accepting meaning of the language used.

            On the contrary, the terms of a contract are ambiguous if
      the terms are reasonably or fairly susceptible of different
      constructions and are capable of being understood in more than
      one sense. Additionally, we will determine that the language is
      ambiguous if the language is obscure in meaning through
      indefiniteness of expression or has a double meaning. Where the
      language of the contract is ambiguous, the provision is to be
      construed against the drafter.

In re Jerome Markowitz Trust, 71 A.3d 289, 301 (Pa. Super. 2013)

(citation omitted).




                                     -8-
J-A06013-17


     At issue, is the phrase “renovate and otherwise install” as used in the

provision in the third addendum addressing the renovations to bathrooms

within the property. The provision provides:

     (A) [Appellant] and [Appellee] hereby expressly agree that
     [Appellant] shall renovate and otherwise install two (2) handicap
     bathrooms, both of which are compliant with the Americans with
     Disabilities Act [(“ADA”)] within two (2) years from the
     anniversary date of settlement, at [Appellant’s] sole cost and
     expense.

Third Addendum, 5/9/11, at ¶ 52(A) (emphasis added).

     Appellant argues that the phrase “renovate and otherwise install” in

section paragraph 52(A) of the third addendum to the Agreement was

ambiguous as to whether it required Appellant to demolish and completely

rebuild the bathrooms or to simply bring them into compliance with ADA

standards. See Appellant’s Brief, at 10. Appellant alleges that the addendum

contains an ambiguous term, “renovate,” which should be construed in his

favor. See id. Conversely, the trial court and Appellee contend that the term

“renovate” is clear and unambiguous, and as such, the scope of work to be

completed is clearly defined through the addendums and consistent with the

complete remodel present in O’Connor’s proposal. See Rule 1925(a)

Statement, 9/19/16, at 3-4; Appellee’s Brief, at 12.

     Here, we agree with the trial court’s finding that the phrase “renovate

and otherwise install” as used in the third addendum to the Agreement is

clear and unambiguous. Appellees clearly understood the term “renovate” to

connote demolition and complete replacement, as evidenced by the

                                    -9-
J-A06013-17


blueprints relied upon by O’Connor in preparing his estimate. This

understanding is supported by the rest of the provisions in the addendum.

They indicate that the parties intended for Appellant to undertake a major

renovation to the property, rather than just making small repairs. Further,

while Appellant claims that he understood the term “renovate and otherwise

install” to connote altering the bathrooms to bring them into compliance with

the ADA, the trial court found Appellant’s testimony to be incredible. See

Trial Court Opinion, 6/28/16, at 8. As an appellate court, we will not

challenge a trial court’s credibility determinations. Thus, we find no error in

the   trial   court’s   determination    that    the   Agreement   language   was

unambiguous and required a complete remodel of the bathrooms.

      The second aspect of Appellant’s first issue challenges the trial court’s

calculation of damages based upon the alleged incorrect interpretation of the

contract and scope of the work to be completed. See Appellant’s Brief, at

10. As discussed above, we do not find that the trial court incorrectly

interpreted the contract or the scope of work to be completed. Thus, we are

left with Appellant’s challenge to the calculation of damages.

             Where one party to a contract without any legal
      justification, breached the contract, the other party is entitled to
      recover, unless the contract provided otherwise, whatever
      damages he suffered, provided (1) that they were such as would
      naturally and ordinarily result from the breach, or (2) they were
      reasonably foreseeable and within the contemplation of the
      parties at the time they made the contract, and (3) they can be
      proved with reasonable certainty.




                                        - 10 -
J-A06013-17


Ferrer v. Trustees of the University of Pennsylvania, 825 A.2d 591,

610 (Pa. 2002) (citation and quotation marks omitted). The purpose of the

damage award is to place the non-breaching party “as nearly as possible in

the same position [it] would have occupied had there been no breach.”

Lambert v. Durallium Products Corp., 72 A.2d 66, 67 (Pa. 1950)

(citations omitted). Further,

      [t]he determination of damages is a factual question to be
      decided by the fact-finder. The fact-finder must assess the
      testimony, by weighing the evidence and determining its
      credibility, and by accepting or rejecting the estimates of
      damages given by the witnesses.

            Although the fact-finder may not render a verdict based on
      sheer conjecture or guesswork, it may use a measure of
      speculation in estimating damages. The fact-finder may make a
      just and reasonable estimate of the damage based on relevant
      data, and in such circumstances may act on probable,
      inferential, as well as direct and positive proof.

Omicron Systems, Inc. v. Weiner, 860 A.2d 554, 564-565 (Pa. Super.

2004) (citation omitted).

      Here, Appellant admits that he did not complete any of the contracted

renovations set forth in the Agreement. See Appellant’s Brief, at 10. To

justify the amount of damages awarded, the trial court outlined the credible

evidence set forth at the hearing and determined that Appellees proved that

they sustained $132,935 in damages. See Trial Court Opinion, 6/28/16, at

7; Rule 1925(a) Opinion, 9/19/16, at 3-6. This amount was supported by the

record, as evidenced by O’Connor’s testimony and written proposal. Thus,

Appellant is essentially challenging the weight the trial court gave to

                                   - 11 -
J-A06013-17


O’Connor’s testimony. As an appellate court, we will not reweigh the

evidence. Therefore, because the damage amount was supported by the

record, we affirm the award of damages.

      In his final issue, Appellant contends that the trial court erred by

prohibiting his fact witness, Tait, from testifying as an expert witness. See

Appellant’s Brief, at 8, 27. Appellant contends that Appellee’s failure to

pursue the identification of expert witnesses pursuant to Pa.R.C.P. 4003.5

through discovery, prior to trial, precludes the trial court’s prohibition of Tait

status as an expert witness. See id., at 30.

      “[T]he standard for qualification of an expert witness is a liberal one.

When determining whether a witness is qualified as an expert the court is to

examine whether the witness has any reasonable pretension to specialized

knowledge on the subject under investigation.” Callahan v. Nat’l R.R.

Passenger Corp., 979 A.2d 866, 875-876 (Pa. Super. 2006) (citation

omitted). If a trial court determines that a witness may testify as an expert,

      he may testify and the weight to be given to such testimony is
      for the trier of fact to determine. It is also well established that a
      witness may be qualified to render an expert opinion based on
      training and experience. Formal education on the subject matter
      of the testimony is not required…. It is not a necessary
      prerequisite that the expert be possessed of all of the knowledge
      in a given field, only that he possess more knowledge than is
      otherwise within the ordinary range of training, knowledge,
      intelligence or experience.




                                     - 12 -
J-A06013-17



Miller v. Brass Rail Tavern, Inc., 664 A.2d 525, 528 (Pa. 1995) (citations

omitted). However, when considering the admission of expert evidence, our

standard of review is very narrow:

            The admission or exclusion of evidence, including the
      admission of testimony from an expert witness, is within the
      sound discretion of the trial court. … [W]e may only reverse
      upon a showing that the trial court clearly abused its discretion
      or committed an error of law. To constitute reversible error, an
      evidentiary ruling must not only be erroneous, but also harmful
      or prejudicial to the complaining party.

Turney Media Fuel, Inc., v. Toll Bros., Inc., 725 A.2d 836, 839 (Pa.

Super. 1999) (internal citations omitted); see also Pa.R.E. 702 Comment.

      Here, the trial court explained its decision to prohibit Tait from

testifying as an expert witness as follows:

            At trial, Appellee’s counsel indicated that he had
      requested, through discovery, that Appellant produce the
      documents intended to be introduced at trial. Because [] Tait did
      not prepare an expert report, as is customary, Appellant was
      able to avoid identification of [] Tait as an expert. I determined
      that this caused Appellee unfair surprise.

             Moreover, the decision to preclude [] Tait from testifying
      as an expert was also grounded in his qualifications. The
      qualification of an expert witness rests within the sound
      discretion of the trial judge. [] Tait identified himself as a general
      contractor with 42 years of experience. Without the benefit of a
      curriculum vitae offered as evidence or any further elaboration
      on his experience, this is the extent of [] Tait’s qualifications.
      Further it was established that [] Tait’s testimony was based on
      a limited review of the relevant contract provisions, [O’]Connor’s
      estimate, and the testimony at trial. In my discretion, I
      determined that [] Tait was simply not qualified to offer expert
      opinions as to the value of the work that was contemplated
      under the contract or criticism of [O’]Connor’s estimate.



                                     - 13 -
J-A06013-17


             Having determined that [] Tait was not identified prior to
      trial, had produced no report or curriculum vitae, and limited
      qualifications, I found that the prejudice to Appellee was too
      great to allow him to offer any opinions as an expert witness.
      Instead, he was permitted to testify as a fact witness on behalf
      of Appellant.

Rule 1925(a) Opinion, 9/19/16, at 7-8 (citation omitted).

      While Appellant is correct in noting that Appellee did not request the

identification of expert witnesses pursuant to Pa.R.C.P. 4003.5, this does not

lead to the automatic conclusion that the trial court should have allowed Tait

to testify as a witness. The trial court, as it explained above, found a number

of reasons, including a lack of curriculum vitae, Appellant’s attempt to game

the discovery process, and limited qualifications, to explain why Tait could

not be confirmed as an expert witness. We find no error of law in the trial

court’s reasoning for excluding this witness’s expert testimony. Thus, as we

find no error of law or abuse of discretion, Appellant’s second issue on

appeal is without merit.

      Judgment affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/6/2017




                                    - 14 -